PER CURIAM.
In this action the plaintiff, who was insured under a homeowner’s insurance policy issued by the appellant defendant, sought recovery for a loss resulting from burglary. Partial summary judgment on liability was granted in favor of the plaintiff insured. On a jury trial of the issues relating to damages a verdict was rendered in favor of plaintiff for $5,000. Judgment was entered thereon which included an allowance for plaintiff’s attorney fees. The defendant appealed.
The appellant contends the trial court committed error in granting the partial summary judgment; in denying subsequent motions of the defendant to set the summary judgment aside and permit the filing of an amended answer; in excluding certain proffered evidence at the trial; and further contends that the evidence was insufficient to support the verdict, and that the amount allowed to plaintiff for attorney fees was excessive. We have considered the several contentions of the appellant in the light of the record and briefs and conclude they are without merit, and that no reversible error has been demonstrated. No useful purpose would be served by detailed listing of facts and the procedural matters to which the appellant’s contentions relate and by reciting the respective arguments of counsel thereon.
The judgment is affirmed.